EXHIBIT 99.1 National Penn Bancshares, Inc. KBW Regional Bank Conference March 2011 4Q/Year End 12.31.10 5 This presentation, including the attached Financial Highlights and financial data tables, contains supplemental financial information determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of National Penn’s performance. These measures should not be considered a substitute for GAAP basis measures nor should they be viewed as a substitute for operating results determined in accordance with GAAP. Management believes the presentation of the following non-GAAP financial measures, which exclude the impact of the specified items, provides useful supplemental information that is essential to a proper understanding of the financial results of National Penn. –Annualized return on average tangible common equity excludes the average balance of acquisition-related goodwill and intangible assets and the average balance of preferred equity in determining average tangible shareholders’ equity. Annualized return on average tangible equity provides a method to assess management’s success in utilizing the company’s tangible common capital. –Tangible book value excludes from total equity goodwill, intangible assets and preferred stock. Banking and financial institution regulators also exclude goodwill and intangible assets from shareholders’ equity when assessing the capital adequacy of a financial institution. Tangible book value provides a method to assess the level of tangible net assets on a per share basis. –Adjusted net income excludes the effects of certain gains and losses adjusted for applicable taxes. Adjusted net income provides a method to assess earnings performance by excluding items that management believes are not comparable among the periods presented. –Efficiency ratio expresses operating expenses as a percentage of fully-taxable equivalent net interest income plus non-interest income. Operating expenses exclude items from non-interest expense that management believes are not comparable among the periods presented. Non-interest income is adjusted to also exclude items that management believes are not comparable among the periods presented. Efficiency ratio is used as a method for management to assess its operating expense level and to compare to financial institutions of varying sizes. Management believes the use of non-GAAP measures will help readers compare National Penn’s current results to those of prior periods as presented in the accompanying Financial Highlights and financial data tables. Non-GAAP Financial Measures Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” ”could,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans, objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products and services of National Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations, as well as its business and operations following the completion of transactions described in this presentation, are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward- looking statements. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: increased capital requirements and other requirements or actions mandated by National Penn’s regulators, National Penn’s inability to meet the requirements of the memorandum of understanding or the individual minimum capital ratio requirements issued by its primary regulator, National Penn’s inability to successfully implement its “self-improvement plan”, National Penn’s ability to raise capital and maintain capital levels, variations in interest rates, deterioration in the credit quality of loans, the effect of credit risk exposure, declines in the value of National Penn’s assets and the effect of any resulting impairment charges, recent and ongoing changes to the state and federal regulatory schemes under which National Penn and other financial services companies operate (including the recently passed Dodd-Frank Act and regulations to be adopted to implement that Act), competition from other financial institutions, interruptions or breaches of National Penn’s security systems, and the development and maintenance of National Penn’s information technology. These risks and others are described in greater detail in National Penn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as well as in National Penn’s Quarterly Reports on Form 10-Q and other documents filed by National Penn with the SEC after the date thereof. National Penn makes no commitment to revise or update any forward-looking statements in order to reflect events or circumstances occurring or existing after the date any forward-looking statement is made. 6 •$8.8 billion assets •125 community offices •1,728 FTE employees •$1.24 billion market cap* •Approx. 750 thousand share avg. daily volume (52 week)* * SNL as of 2.9.11 Attractive Franchise in the Heart of the Mid-Atlantic Region 7 Sources: SNL Financial / FDIC As of June 30, 2010 Strong Market Share in Demographically Attractive Counties Berks Northampton Chester Lehigh Centre % of National Penn Deposits 22.6% 16.3% 13.2% 9.0% 5.9% Market Rank 2 2 5 2 1 Market Share 18.3% 19.5% 7.8% 9.0% 16.8% # Community Banking Offices 21 22 18 14 5 Median Household Income Nationwide Median HH Income Projected Income Growth: ’10 - ’15 11.0% 13.9% 17.1% 14.5% 14.9% Nationwide Projected Income Growth 12.4% 8 Clean, Strong, Efficient lEarnings improving lFavorable asset quality trends lStrong balance sheet lWarburg Pincus partnership 9 Value of Warburg Pincus Partnership l$150 million investment completed Jan. 7, 2011 lSophisticated global investor with growth and long term shareholder value creation focus lPerformed extensive due diligence, validating asset quality, capital and balance sheet strength, and strategic vision –Firms supporting Warburg’s diligence included: KPMG, Franklin Madison, Strategic Risk Advisors and Wachtell, Lipton, Rosen & Katz lAppointed Director Michael Martin brings a wealth of experience from the financial services industry 10 Source: SNL Financial NPBC Daily Stock Price Change % 2.17.10 thru 2.16.11 11 Improving Adjusted Earnings Quarterly Analysis 12 Improving Adjusted Earnings Full Year Analysis 13 Adjusted earnings per share is a non-GAAP measurement.Refer to adjusted diluted earnings (loss) per share Quarterly Analysis slide within this presentation for reconciliation to GAAP measurement. Improving Adjusted Earnings Per Share 14 Net Interest Margin (Taxable Equivalent) 15 Excludes certain items.Refer to appendix for a reconciliation to reported non-interest income and for calculation of non-interest income/ operating revenue Non-Interest Income 16 Excludes certain items.Refer to appendix for a reconciliation to reported non-interest expense and for calculation of efficiency ratio Non-Interest Expense 17 Excludes certain items.Refer to appendix for calculation of pre-tax pre-provision revenue and ratio to average assets. Pre-tax Pre-Provision Revenue 18 Asset Quality Statistics 19 NPL’s include non-accrual loans plus renegotiated loans. Peer data is for peer banks, as defined in April 2009 proxy statement, with 12/31/2010 data available as of 2/22/2011 Strong Asset Quality Non-Performing Loans as a % of Loans 20 NPL’s include non-accrual loans plus renegotiated loans. Peer data is for peer banks, as defined in April 2009 proxy statement, with 12/31/2010 data available as of 2/22/2011 Strong Reserve Coverage ALLL as a % of Non-Performing Loans 21 (1)Does not assume repurchase of the 735,294 outstanding warrants, valued at approximately $1.0 million based on a binomial valuation (2)Peer data is for peer banks, as defined in April 2009 proxy statement, with 12.31.2010 data available as of 2.22.2011 Pro Forma Capital Ratios 22 Peer data is for peer banks, as defined in April 2009 proxy statement, with 12/31/2010 data available as of 2/22/2011 Strong Capital Position Tangible Common Equity / Tangible Assets 23 Peer data is for peer banks, as defined in April 2009 proxy statement, with 12/31/2010 data available as of 2/22/2011 Strong Capital Position Tier 1 Common Capital Ratio 24 Loan Risk Profile 25 26 Non-Performing Assets Gross Charge Offs Non-Performing Assets and Gross Charge-offs Concentrated in SE PA Region 27 Classified loans consist of loans risk rated substandard, doubtful, or loss.As such classified loans include non-performing loans. Classified Loans - Positive Trend ($000s) 28 2010 Strategic Accomplishments lDeleveraged balance sheet –reduction of higher cost, non-retail deposits lContinued de-risking of balance sheet –Notable improvement in credit quality lEvaluated risk / reward profile of lines of business / products –Divested of Christiana Bank & Trust Company –Surrendered separate account BOLI lEnhanced capital position –$150 million investment by Warburg Pincus 29 Longer-term Earnings Capacity lAccelerate repayment of TARP 30 Longer-term Earnings Capacity lAccelerate repayment of TARP lPositioned for improving economic conditions –Aggressively pursuing new customer relationships 31 Longer-term Earnings Capacity lAccelerate repayment of TARP lPositioned for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues, not deferring –Results in a strong balance sheet 32 Longer-term Earnings Capacity lAccelerate repayment of TARP lPositioned for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues not deferring –Results in a strong balance sheet lLonger term capital management opportunities 33 Longer-term Earnings Capacity lAccelerate repayment of TARP lPositioned for improving economic conditions –Aggressively pursuing new customer relationships lCulture of addressing issues not deferring –Results in a strong balance sheet lLonger term capital management opportunities lRealize advantages of operating leverage 34 35 ($000s) Appendix GAAP/Non-GAAP Reconciliations 36 Peer Ticker BancorpSouth, Inc. BXS F.N.B Corporation FNB First Midwest Bancorp, Inc. FMBI First Niagara Financial Group, Inc. FNFG FirstMerit Corporation FMER Fulton Financial Corporation FULT MB Financial, Inc. MBFI Old National Bancorp ONB Susquehanna Bancshares, Inc. SUSQ Trustmark Corporation TRMK Valley National Bancorp VLY Whitney Holding Corporation WTNY Wilmington Trust Corporation WL Wintrust Financial Corporation WTFC Appendix NPBC Peer Data 2009 Proxy
